DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ng (U.S. Patent Publication No. 2017/0014910) teaches a method for forming a three-dimensional shaped article comprising repeating a series of steps of forming a layer comprised of a plurality of particles and joining those particles together through irradiation with a laser beam. However, Ng does not fairly teach or suggest that the surface of the layer in a state where the particles are joined to one another in the joining step had a skewness in a range of -1.0 to 2.0.
Furthermore, Feldmann (U.S. Patent Publication No. 2018/0207722) taught an additive manufacturing process comprised of laser fusing a layer of powder material. However, Feldmann does not fairly teach or suggest that the surface of the layer in a state where the particles are joined to one another in the joining step had a skewness in a range of -1.0 to 2.0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 19 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712